Citation Nr: 1429049	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right herniorrhaphy.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability.

3.  Entitlement to an initial compensable evaluation prior to August 28, 2012, for ilio-inguinal nerve entrapment status post resection of genital branch of the genitofemoral nerve.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an extension beyond November 1, 2004, of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to right herniorrhaphy.

(The issue of entitlement to an initial compensable evaluation for erectile dysfunction will be the subject of a separate decision.)

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, September 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that it previously gave a detailed procedural history of this case in the INTRODUCTION section of its March 2012 Remand.  That history is incorporated herein by reference.  

The Veteran testified at Board hearings before the undersigned Veterans Law Judge in June 2007 and before one of the undersigned Acting Veterans Law Judges in May 2013; transcripts of those hearings have been associated with the claims file.  

As the above issues were addressed in both the June 2007 and May 2013 hearings conducted by two separate individuals, a panel decision is appropriate with respect to those common issues.  The Board notes that the Veteran was informed in a March 2014 letter of his right to have a hearing before a third member of the panel.  In a March 2014 correspondence, the Veteran waived that right to a third hearing.  The Board will therefore proceed to adjudication of the above issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues concerning an increased evaluation for the lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As also noted in the separate decision with regards to the erectile dysfunction issue, the issue of service connection for urinary incontinence as secondary to erectile dysfunction, ilio-inguinal nerve entrapment, right herniorrhaphy and/or lumbar spine disabilities has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action at this time.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A December 2007 Board decision denied entitlement to a rating higher than 30 percent for right herniorraphy; the Veteran abandoned his appeal of the Board's December 2007 decision as to that issue.

2.  The Board in March 2012 remanded the issue of entitlement to a rating higher than 30 percent for right herniorraphy for further development; the Board's erroneous action in remanding the issue misled the Veteran into believing the issue remained on appeal.

3.  Throughout the appeal period, the evidence of record does not more closely approximate that the Veteran's right herniorrhaphy is a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.

4.  By resolving doubt in his favor, the symptomatology associated with the Veteran's ilio-inguinal nerve entrapment throughout the appeal period is more closely approximate to that of severe to complete paralysis of the ilio-inguinal nerve.

5.  By resolving all doubt in the Veteran's favor, the evidence demonstrates that the Veteran had "severe postoperative residuals" associated with a July 2004 surgery through May 19, 2005.


CONCLUSIONS OF LAW

1.  The December 2007 Board decision, to the extent it denied entitlement to a rating in excess of 30 percent for right herniorraphy, is vacated.  38 C.F.R. § 20.904 (2013).

2.  The criteria for an evaluation in excess of 30 percent for right herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2013).

3.  The criteria for an initial 10 percent evaluation for ilio-inguinal nerve entrapment throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8630 (2013).

4.  The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 through May 19, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Vacatur of December 2007 Denial of Right Herniorrhaphy Issue

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In this case, the Board denied an evaluation in excess of 30 percent for right herniorrhaphy in a December 2007 decision.  That Board decision was appealed to the Court, which issued a memorandum decision in March 2011.  The March 2011 memorandum decision, however, specifically stated that "[b]ecause the appellant offers no arguments concerning entitlement to a disability rating in excess of 30 [percent] for right herniorrhaphy, the Court will consider the matter to have been abandoned on appeal."  Thus, the Board notes that the effect of such abandonment before the Court would have finalized the Board's December 2007 denial with regards to the increased evaluation claim for right herniorrhaphy.

However, in the March 2012 remand, the Board erroneously indicated that the March 2011 memorandum decision had vacated the entire December 2007 Board decision, to include the abandoned right herniorrhaphy issue.  The Board further remanded that claim for additional development, to include affording the Veteran an August 2012 VA examination of that disability as well as providing him with a Board hearing in May 2013.  

While the Board notes that the Court did not vacate the Board's December 2007 denial of the right herniorrhaphy-and thus that issue is technically final at this time-the Board notes that a failure of the Board to vacate that decision at this time would result in a denial of due process to the Veteran, as the Veteran has been misled into believing that the issue remains on appeal, to the extent where VA has caused him to attend an examination and a hearing in connection with that claim.  

As the Board has misled the veteran, the Board will hereby vacate that portion of the December 2007 Board decision addressing the right herniorrhaphy issue.  The Board points out that the Court, in determining that the claim had been abandoned, did not address the merits of that claim, and consequently the Board may still vacate that portion of the Board's decision.

Accordingly, the December 2007 Board decision insofar as it denied an evaluation in excess of 30 percent for right herniorrhaphy is vacated.  The Board will address the merits of that claim below.

Veterans Claims Assistance Act of 2000 (VCAA) Analysis for all Issues

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the ilio-inguinal nerve entrapment issue, that claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regarding the right herniorrhaphy claim on appeal, the Veteran was sent a letter in April 2008 that provided information as to what evidence was required to substantiate that claim and of the division of responsibilities between VA and a claimant in developing an appeal.  That letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Finally, the Veteran was sent letters in September 2006 and February 2009 that provided information as to what evidence was required to substantiate the claim for an extension of convalescence and of the division of responsibilities between VA and a claimant in developing an appeal.  

Accordingly, no further development is required with respect to the duty to notify as to issues adjudicated in this decision.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at June 2007 and May 2013 hearings before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations for Right Herniorrhaphy and Ilio-Inguinal Nerve Entrapment

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Likewise, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

Regarding extraschedular consideration, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.


Increased Evaluation for Right Herniorrhaphy, to include Extraschedular Consideration 

The Veteran is currently assigned a 30 percent evaluation for his right herniorrhaphy, excluding the periods during which he is assigned a temporary total evaluation for convalescence under 38 C.F.R. § 4.30.  That 30 percent evaluation is assigned under Diagnostic Code 7338.  

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where a postoperative inguinal hernia is recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

In this case the Board finds that the Veteran did not meet or nearly approximate the criteria for a schedular rating in excess of 30 percent for his service-connected right herniorrhaphy.  

The Board acknowledges that the Veteran does have recurrent hernias, and that he has undergone several surgical procedures as a result thereof.  However, the objective medical evidence does not indicate that the Veteran's current disorder is manifested by a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Specifically, the September 2004 VA examiner found no evidence of recurrent hernia; with records dated later that month, and in January 2005, describing the incision as well-healed.  The January 2005 records also noted that there was no evidence of recurrent inguinal hernia.  Similarly, both the August 2005 and November 2006 VA medical examinations found that residuals of right inguinal hernia were not apparent on lying or standing.  In addition, there was no bulge apparent on straining; his scrotum was without tenderness or swelling; and, the right testicle was descended and without edema.

The Board has also reviewed the subsequent VA treatment records in the claims file, which demonstrate substantially similar findings to those noted above, as well as those noted below in the August 2012 VA examination report.  The Veteran's Social Security records were also reviewed, and those records generally are duplicative evidence of the VA treatment records in the claims file.

Most recently, the Veteran underwent a VA examination of his right herniorrhaphy in August 2012.  At that time he reported having continued daily right testicular pain 8 out of 10 in severity, and that he wore a support belt and support for his scrotum due to his pain.  He took hydrocodone and naproxen for symptomatic relief; he was able to perform his activities of daily living.  On examination, the examiner stated that the Veteran's recurrent hernia appeared operable and remediable.  No hernia was detected on either the right or left side, and he noted that the Veteran's hernia residuals could be well-supported by a truss or belt.  The examiner concluded that the Veteran did not currently have an inguinal hernia; he further concluded that the Veteran's right herniorrhaphy would prohibit him from maintaining gainful employment which involved heavy lifting, physical activity and prolonged sitting or standing.  

Again, based on the above findings, the Veteran's right herniorrhaphy does not more closely approximate a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Instead, it appears that the Veteran wears a truss or a support belt for his right herniorrhaphy symptoms and the most recent VA examiner noted that such symptoms would be well-supported by a truss or belt.  The Veteran does not have any current hernia that would not be operable and/or not readily reducible/remediable.  

In short, there is no evidence of record, to include any lay statements, which demonstrates that his right hernia condition is one that is not well supported under ordinary conditions and is not readily reducible if considered inoperable.  Accordingly, the Board finds that the Veteran's right herniorrhaphy does not warrant an evaluation in excess of 30 percent at this time, and that claim is denied.  See 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7338.  

With regards to referral for an extraschedular consideration, the Board finds that the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right herniorrhaphy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  The Veteran's reported symptoms are consistent with those contemplated in the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Ilio-Inguinal Nerve Entrapment, to include Extraschedular Consideration

Currently, the Veteran is assigned a noncompensable evaluation for his ilio-inguinal nerve entrapment from July 9, 2004 through August 27, 2012 (excluding the temporary total evaluation period for convalescence under 38 C.F.R. § 4.30 assigned for that disability from May 20, 3005 to August 30, 2005), and 10 percent disabling, effective August 28, 2012-the date of his most recent VA examination of that disability.  The Veteran's disability evaluation has been assigned under Diagnostic Code 8699-8630, for neuropathy of the ilio-inguinal nerve.  

Under Diagnostic Code 8630, a noncompensable evaluation is assigned for mild to moderate paralysis of the ilio-inguinal nerve, whereas a 10 percent evaluation is warranted for severe to complete paralysis of that nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8630 (2013).  

As an initial matter, the Board notes that a 10 percent evaluation is the highest schedular evaluation possible under that code, and therefore, the Veteran is currently assigned the maximum evaluation for his ilio-inguinal nerve entrapment beginning August 28, 2012.  The Board's analysis with therefore focus on the period prior to August 28, 2012 in this decision.

On appeal, the Veteran has complained of severe pain associated with his ilio-inguinal nerve entrapment, which prevents him from working, throughout the appeal period.  He has indicated that he has had tingling/numbness in his right leg/thigh as well as pain since his July 2004 right herniorrhaphy surgery.  In his most recent hearing in May 2013, the Veteran reiterated many of the same complaints he has reported throughout the appeal period, to include having numbness of his right thigh and leg, as well as right testicular pain.  

Turning to the evidence of record, the September 2004 VA medical examination noted, in pertinent part, that there was no history of motor or sensory losses to the lower extremities.  There was evidence of tenderness to the abdominal wall musculature in the area of the recent surgical scar extending to just below the umbilicus, as well as tenderness radiating into the right testicle.  The August 2005 VA medical examination noted, in part, that the scrotum was without tenderness or swelling, and that the right testicle was descended and without edema.  Medical assessments dated that same month noted that while the Veteran was still symptomatic, he could return to work at that time with the following restrictions: no heavy lifting, prolonged standing, or other strenuous activity.  The November 2006 VA neurologic examination found that he had normal gait and station.  Although he complained of pain in the right thigh, he was able to heel/toe/tandem walk.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  

The Board additionally notes that a June 2007 neurology record indicated that the Veteran complained of severe pain in his lower quadrant and leg; examination showed mild sensory loss in the lateral femoral cutaneous nerve distribution and more diffusely in the right lower extremity, with a suggestion of mild allodynia and hyperpathia in the same distribution.  Dr. E.K.U., the Chief of Neurology at Jackson VA Medical Center, noted that the neuropathic pain was a post-surgical pain complication from his hernia surgeries and was most likely a permanent symptom given the duration of the syndrome.  

Dr. E.K.U. again noted in an April 2008 record that the Veteran had 

intractable pain related to his neuropathy.  Standing, sitting, and most any activity increase the pain.  He feels most comfortable when lying back in his recliner or lying down, but he still has pain at night. . . . On his clinic visit last week, his motor and sensory deficits are minimal but motor testing precipitated burning pain in the lower extremity.

In a November 2009 VA examination, the Veteran's complaints with regard to his ilio-inguinal nerve entrapment were substantially similar to those noted above.  The examiner, however, noted that previous electromyolographic studies were normal without any electrodiagnostic evidence of plexography or radiculopathy of the right lower limb.  There was no abnormal sensation following the ilio-inguinal nerve distribution on examination at that time.  

Most recently in the Veteran's August 28, 2012 VA examination, the Veteran was noted as having genitofemoral nerve damage due to ilio-inguinal nerve entrapment.  In that examination, the Veteran reported that following his July 2004 surgery, he developed numbness extending from his right groin to his right knee in addition to right testicular pain.  He subsequently had two more surgical procedures in May 2005 and in July 2006.  He continued to complain of right testicular pain 8 out of 10 in severity and took gabapentin for his neuropathic pain.  After examination, the examiner concluded that the "Veteran has severe to complete paralysis of the ilio-inguinal nerve. . . . [and had] chronic right neuropathic groin and testicular pain."  

Based on those findings, the Veteran was determined to have an appreciable increase in symptomatology by the RO in the August 2012 examination, and therefore an increased evaluation was warranted at that time.  

However, the Board notes that based on its review of the claims file, no appreciable increase is evident as occurring on that examination date.  Instead, the description of the Veteran's symptomatology throughout the record is substantially similar to that which he was shown to be suffering from in the August 2012 VA examination.  

The Board therefore finds that the August 2012 examiner's opinion that the Veteran's ilio-inguinal nerve entrapment was severe to complete paralysis to be the most probative evidence in the record, as he reviewed the entire claims file after examination of the Veteran and prior to rendering his opinion.  Additionally, Dr. E.K.U.'s opinion that the nerve damage is likely permanent following the surgical injury adds credibility and probity to the August 2012 examiner's conclusions.  

As the symptomatology is substantially similar throughout the appeal period, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's ilio-inguinal nerve entrapment is more closely approximate to severe to complete paralysis of that nerve throughout the appeal period, as found by the August 2012 examiner.  The Board, therefore, finds that an assignment of an initial 10 percent evaluation throughout the appeal period for the ilio-inguinal nerve entrapment disability is warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8630.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

As already noted, 10 percent is the maximum schedular evaluation assignable for the disorder.

With respect to extraschedular referral in this case, the Board finds that the schedular evaluation is adequate.  The evaluation assigned is the highest evaluation possible for the Veteran's disability and the evaluation specifically contemplates the Veteran's lay evidence regarding symptomatology, especially his complaints of pain and neurological symptomatology throughout the appeal period.  

While the Board acknowledges that the December 2007 Board decision initially remanded this claim for extraschedular consideration in the first instance due to evidence that the Veteran's ilio-inguinal nerve entrapment may cause marked interference with employment, the Court specifically clarified in Thun in 2008-following the issuance of the Board's decision-that before considering that type of evidence, the Board must first find the schedular evaluation to be inadequate.  The Board does not so find; as noted above, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order and the Board does not have to further address any potential marked interference with employment that it noted previously with respect to extraschedular referral at this time. 

Entitlement to Extension of Temporary Total Evaluation for Convalescence

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (2013).  

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1), (2).

On appeal, the Veteran has averred that he had continuing pain following expiration of his convalescence temporary rating on October 31, 2004, which prevented him from returning to work.  The record demonstrates that the Veteran had not returned to work in November 2004, December 2004, or in January 2005; he had been out of work since July 20, 2004-just prior to his surgery on which the convalescent rating is based.  The Board notes that the Veteran's the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291 (1995).

The Board additionally notes that the Chief of Staff from the Jackson VA Medical Center, Dr. K.A.K., stated that the Veteran was unable to work from July 2004 through September 2005 due to "pain complications experienced from a surgical procedure performed in July 2004 at our medical center."  By resolving all doubt in favor of the Veteran, particularly as to his lay statements that he was not able to return to work because of the pain associated with his surgical procedure, the Board awards the Veteran the maximum allowable extension of convalescence in this case for the initial 6 month period, from July 24, 2004 to January 24, 2005.  See 38 C.F.R. § 4.30(a)(1).  

Turning to the further extension beyond the initial 6-month period, the Board notes that Dr. K.A.K.'s letter demonstrates that the Veteran suffered from pain complications and further surgical procedures which precluded the Veteran from returning to work until September 2005 as a result of his July 2004 surgery.  The Board notes that the Veteran underwent a May 20, 2005 surgery of his ilio-inguinal nerve entrapment disability for which he was assigned a temporary total evaluation for convalescence from May 20, 2005 to September 1, 2005.  

By resolving all doubt in favor of the Veteran, the Board finds that Dr. K.A.K.'s conclusions regarding pain complications and the eventual need for surgical intervention following the July 2004 surgery are demonstrable of "severe postoperative residuals" as contemplated by 38 C.F.R. § 4.30(a)(2) in this case.  

Accordingly, the Board awards further extension under 38 C.F.R. 4.30(a)(2) of convalescence from January 25, 2005 to May 19, 2005-covering the nearly five month period not currently covered by convalescence in this case.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Finally, respecting the Court's March 2011 memorandum decision, noting a discussion that the convalescent rating is intertwined with the extraschedular referral issue previously remanded in the December 2007 Board decision, the Board notes that it discussed extraschedular referral for the ilio-inguinal nerve entrapment (from which the convalescence rating at issue stems from) above and found that such referral was not warranted in this case.  As both the extraschedular and the convalescent evaluations are being finally adjudicated at the same time in this decision, the Court's concerns noted in the March 2011 memorandum decision are moot at this time.  Moreover, the Board notes that such an award represents the full award of benefits available for convalescence stemming from his July 2004 surgery in this case, making any further discussion moot.  


ORDER

The December 2007 Board denial of an evaluation in excess of 30 percent for right herniorrhaphy is vacated.

An evaluation in excess of 30 percent for right herniorrhaphy is denied.

A 10 percent evaluation for ilio-inguinal nerve entrapment, effective July 9, 2004, is granted.

A temporary total evaluation for convalescence 38 C.F.R. § 4.30 for surgery related to right herniorrhaphy is extended to January 24, 2005, but no longer.


REMAND

With regards to the lumbar spine disability, the Veteran's last VA examination of that disability was in August 2012.  The Veteran testified in his May 2013 hearing that he has radiating pain to his bilateral knees from his back, muscle spasms, and lumbar spine weakness; he additionally indicated that he was treated with steroid shots, heating pads, and medications, as well as 3 to 4 days of prescribed bedrest.  

In light of this testimony, the Board notes a potential worsening of the Veteran's lumbar spine disability.  Thus, a remand is necessary in order to obtain a VA examination such that the Veteran's disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In light of this remand, the Board notes that the claim for TDIU is intertwined with the lumbar spine claim for increase; accordingly, it too must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Notwithstanding the intertwined nature of that claim, the Board notes that the Veteran was awarded service connection for depression in a February 2013 rating decision.  Thus, during the remand, the Board finds that a new VA examination should be obtained with regards to the Veteran's TDIU claim and the aggregate effects on employability of all his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA orthopedic and neurologic examinations in order to determine the current severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(d) The examiner must also identify any associated neurological abnormalities associated with the service-connected lumbar spine disorder, to particularly include any associated bladder or bowel impairment.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right herniorrhaphy and associated scarring, lumbar spine, ilio-inguinal nerve entrapment, depression, hemorrhoids, and erectile dysfunction, either singularly or in the aggregate, preclude substantially gainful employment.  

An explanation for each opinion expressed must be provided.  The examiner should address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinion rendered should be without consideration of his age or any nonservice-connected disorders.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________                 ______________________________
                  C. TRUEBA		          A. C. MACKENZIE
            Veterans Law Judge,  	         	    Acting Veterans Law Judge,
       Board of Veterans' Appeals		    Board of Veterans' Appeals




____________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


